Case 2:21-cv-00720-AB-AFM Document 19 Filed 08/04/21 Page 1 of 1 Page ID #:238



  1

  2

  3                                                            JS-6
  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11    ROBERT RAND,                         Case No. 2:21-cv-00720-AB-AFM
 12
                          Petitioner,
               v.                           JUDGMENT
 13

 14    MICHAEL CARVAJAL, et al.,
 15
                          Respondents.
 16

 17         This matter came before the Court on the Petition of ROBERT RAND, for a
 18   writ of habeas corpus. Having reviewed the Petition and supporting papers, and
 19   having accepted the findings and recommendation of the United States Magistrate
 20   Judge,
 21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
 22   is dismissed without prejudice.
 23

 24   DATED: August 04, 2021
 25

 26
                                          ___________________________________
                                                  ANDRÉ BIROTTE JR.
 27                                        UNITED STATES DISTRICT JUDGE
 28
